         Case 2:21-cv-04990 Document 1 Filed 06/18/21 Page 1 of 13 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Thomas E. Wheeler (SBN 308789)
     LAW OFFICES OF
 4
     TODD M. FRIEDMAN, P.C.
 5   21550 Oxnard St., Suite 780
 6
     Woodland Hills, CA 91367
     Phone: 323-306-4234
 7   Fax: 866-633-0228
 8   tfriedman@toddflaw.com
     abacon@toddflaw.com
 9
     mgeorge@toddflaw.com
10   twheeler@toddflaw.com
     Attorneys for Plaintiff
11
12                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
13
14   DAVE VACCARO, individually,               Case No.: 2:21-cv-04990
15   and on behalf of all others
     similarly situated
16
                                               COMPLAINT FOR DAMAGES
                   Plaintiff,                  AND INJUNCTIVE RELIEF
17
                                               PURSUANT TO THE TELEPHONE
                            v.                 CONSUMER PROTECTION ACT,
18
                                               47 U.S.C. § 227, ET SEQ.
     ALBERTSONS COMPANIES,                     JURY TRIAL DEMANDED
19
     INC., and DOES 1 through 10,
20   inclusive
21                 Defendants.
22
23                                     INTRODUCTION
24         1.     DAVE VACCARO (“Plaintiff”) bring this Class Action Complaint
25   for damages, injunctive relief, and any other available legal or equitable remedies,
26   resulting from the illegal actions of ALBERTSONS COMPANIES, INC.
27   (“Defendant”), in negligently contacting Plaintiff on Plaintiff’s cellular telephone,
28   in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.,


                          FIRST AMENDED CLASS ACTION COMPLAINT
                                           -1-
         Case 2:21-cv-04990 Document 1 Filed 06/18/21 Page 2 of 13 Page ID #:2




 1   (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon
 2   personal knowledge as to himself and his own acts and experiences, and, as to all
 3   other matters, upon information and belief, including investigation conducted by
 4   their attorneys.
 5
           2.     The TCPA was designed to prevent calls and messages like the ones
 6
     described within this complaint, and to protect the privacy of citizens like Plaintiff.
 7
     “Voluminous consumer complaints about abuses of telephone technology – for
 8
     example, computerized calls dispatched to private homes – prompted Congress to
 9
     pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
10
           3.     In enacting the TCPA, Congress intended to give consumers a choice
11
     as to how creditors and telemarketers may call them, and made specific findings
12
     that “[t]echnologies that might allow consumers to avoid receiving such calls are
13
14
     not universally available, are costly, are unlikely to be enforced, or place an

15   inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this

16   end, Congress found that
                 [b]anning such automated or prerecorded telephone calls
17
                 to the home, except when the receiving party consents to
18               receiving the call or when such calls are necessary in an
19
                 emergency situation affecting the health and safety of the
                 consumer, is the only effective means of protecting
20               telephone consumers from this nuisance and privacy
21               invasion.
22
     Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
23
     3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
24
     purpose).
25
           4.     Congress also specifically found that “the evidence presented to the
26
     Congress indicates that automated or prerecorded calls are a nuisance and an
27
     invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
28



                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            -2-
         Case 2:21-cv-04990 Document 1 Filed 06/18/21 Page 3 of 13 Page ID #:3




 1   Mims, 132 S. Ct. at 744.
 2         5.     In a recent decision, the Supreme Court interpreted the term
 3   “automatic telephone dialing system” and held that “[t]o qualify as an ‘automatic
 4   telephone dialing system,’ a device must have the capacity either to store a
 5
     telephone number using a random or sequential generator or to produce a telephone
 6
     number using a random or sequential number generator.” Facebook, Inc. v. Duguid,
 7
     141 S.Ct. 1163 (2021) (emphasis added).
 8
           6.     In Duguid, the Supreme Court provided an example of such systems,
 9
     stating: “For instance, an autodialer might use a random number generator to
10
     determine the order in which to pick phone numbers from a preproduced list. It
11
     would then store those numbers to be dialed at a later time.” Id. at 1171-72 fn. 7.
12
           7.     Further, both Duguid and the legislative history of the TCPA are clear
13
14
     that the original focus on prerecorded voice technology prohibition was the fact

15   that such communications involved agentless calls, not on the question of whether

16   a literal voice was used during those agentless calls. See Hearing Before the
17   Subcommittee on Communications of the Committee on Commerce, Science and
18   Transportation, United States Senate One Hundred Second Congress First Session
19   July 24, 1992, Testimony of Robert Bulmash and Steve Hamm at pg 11; 7 FCC
20   Rcd. 8752 (F.C.C. September 17, 1992).
21         8.     The Sixth Circuit has also recognized this distinction: “Congress drew
22   an explicit distinction between ‘automated telephone calls that deliver an artificial
23   or prerecorded voice message’ on the one hand and ‘calls place by ‘live’ persons’
24   on the other.” Ashland Hosp. Corp. v. Serv. Employees Int’l Union, Dist. 1199
25
     WV/KY/OH, 708 F.3d 737,743 (6th Cir. 2013).
26
           9.     Similarly, the FTC has observed that “prerecorded calls are by their
27
     very nature one-sided conversations, and if there is no opportunity for consumers
28
     to ask questions, offers may not be sufficiently clear for consumers to make

                          FIRST AMENDED CLASS ACTION COMPLAINT
                                           -3-
         Case 2:21-cv-04990 Document 1 Filed 06/18/21 Page 4 of 13 Page ID #:4




 1   informed choices before pressing a button or saying yes to make a purchase.” 73
 2   FR 51164-01, 51167 (Aug. 29, 2008).
 3                               JURISDICTION AND VENUE
 4         10.    Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 5
     a resident of California, seeks relief on behalf of a Class, which will result in at
 6
     least one class member belonging to a different state than that of Defendant, a
 7
     corporation incorporated in the state of Delaware with its principal place of
 8
     business in the state of Idaho. Plaintiff also seeks $1,500.00 in damages for each
 9
     call in violation of the TCPA, which, when aggregated among a proposed class in
10
     the thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
11
     Therefore, both diversity jurisdiction and the damages threshold under the Class
12
     Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
13
14
           11.    Venue is proper in the United States District Court for the Central

15   District of California pursuant to 28 U.S.C. § 1391(b)(1) because Defendant is

16   subject to personal jurisdiction in the County of Los Angeles, State of California.
17                                        PARTIES
18         12.    Plaintiff is, and at all times mentioned herein was, a natural person
19   and citizen and resident of the State of California. Plaintiff is, and at all times
20   mentioned herein was, a “person” as defined by 47 U.S.C. § 153(39).
21         13.    Defendant is, and at all times mentioned herein was, the second-
22   largest supermarket chain in America, and is therefore a “person” as defined by 47
23   U.S.C. § 153(39).
24         14.    The above named Defendant, and its subsidiaries and agents, are
25
     collectively referred to as “Defendants.” The true names and capacities of the
26
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
27
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
28
     names. Each of the Defendants designated herein as a DOE is legally responsible

                          FIRST AMENDED CLASS ACTION COMPLAINT
                                           -4-
         Case 2:21-cv-04990 Document 1 Filed 06/18/21 Page 5 of 13 Page ID #:5




 1   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 2   Complaint to reflect the true names and capacities of the DOE Defendants when
 3   such identities become known.
 4         15.    Plaintiff is informed and believes that at all relevant times, each and
 5
     every Defendant was acting as an agent and/or employee of each of the other
 6
     Defendants and was acting within the course and scope of said agency and/or
 7
     employment with the full knowledge and consent of each of the other Defendants.
 8
     Plaintiff is informed and believes that each of the acts and/or omissions complained
 9
     of herein was made known to, and ratified by, each of the other Defendants.
10
                                  FACTUAL ALLEGATIONS
11
           16.    At all times relevant, Plaintiff was a citizen of the County of Los
12
     Angeles, State of California. Plaintiff is, and at all times mentioned herein was, a
13
14
     “person” as defined by 47 U.S.C. § 153(39).

15         17.    Defendant is, and at all times mentioned herein was, one of the largest

16   supermarket chains in America, and a “person,” as defined by 47 U.S.C. § 153(39).
17         18.    At all times relevant Defendant conducted business in the State of
18   California and in the County of Los Angeles, within this judicial district.
19         19.    On or about November 3, 2020, Plaintiff received an unsolicited text
20   message from Defendant on his cellular telephone, number ending in -3928.
21         20.    Defendant sent Plaintiff the spam advertisement and/or promotional
22   offer from a short code phone number owned or controlled by Defendant, 463-59.
23         21.    The text sent by Defendant on November 3, 2020 read:
24                      Pavilions: Almost there! For
25
                        more savings, finish quick
26
                        signup for just for U at
27
                        https://bit.ly/34WNPNj. Msg
28



                          FIRST AMENDED CLASS ACTION COMPLAINT
                                           -5-
         Case 2:21-cv-04990 Document 1 Filed 06/18/21 Page 6 of 13 Page ID #:6




 1                      & data rates apply. Reply
 2                      STOP to cancel.
 3         22.    Upon receipt of this message, Plaintiff replied “stop,” and Defendant
 4   replied, “This confirms [Plaintiff has] opted out and will not receive future
 5
     messages on this shortcode. For help call 1-877-258-2799. Msg&Data rates may
 6
     apply.”
 7
           23.    As evidenced by Defendant’s messages, Plaintiff was not interacting
 8
     with a live agent but rather an agentless text blast generated by a computer.
 9
           24.    Moreover, the messages sent to Plaintiff was drafted in advance and
10
     sent out automatically based on pre-programmed parameters.
11
           25.    The text messages sent to Plaintiff’s cellular telephone were placed
12
     via Defendant’s SMS Blasting Platform, i.e., an “automatic telephone dialing
13
14
     system,” (“ATDS”) as defined by 47 U.S.C. § 227(a)(1) as prohibited by 47 U.S.C.

15   § 227(b)(1)(A).

16         26.    The text messages sent to Plaintiff’s cellular telephone were not sent
17   by a live agent and thus created a one-sided conversation in which Plaintiff could
18   not receive a response to his questions and/or concerns. The text messages also
19   were sent in an automated fashion as a result of computerized campaigns that were
20   pre-programmed in advance to send messages out to large groups of consumers all
21   at once, either sequentially or via algorithmic dialing, i.e. in an automated fashion
22   by a computer.
23         27.    In Mirriam Webster’s Dictionary “voice” is defined as “an instrument
24   or medium of expression.” It defines “artificial” as “humanly contrived…often on
25
     a natural model : MAN-MADE” and “lacking in natural or spontaneous quality.”
26
           28.    The messages sent to Plaintiff by Defendant using the SMS blasting
27
     platform employed a text message as an instrument or medium of expression to
28
     deliver an automatic message drafted in advance of being sent, i.e. that of an SMS

                          FIRST AMENDED CLASS ACTION COMPLAINT
                                           -6-
         Case 2:21-cv-04990 Document 1 Filed 06/18/21 Page 7 of 13 Page ID #:7




 1   message, to convey a telemarketing communication to Plaintiff. The SMS blasting
 2   platform is a man made humanly contrived program which allows companies to
 3   blast out such messages via non-spontaneous methods, i.e. automated methods
 4   similar to that of an assembly line in a factory. Such SMS blasting devices are
 5
     incapable of spontaneity, as they must be programmed by the operator to
 6
     automatically send messages out, en masse, pursuant to preprogrammed
 7
     parameters.
 8
           29.     Accordingly, Defendant’s messages utilized an “artificial voice” as
 9
     prohibited by 47 U.S.C. § 227(b)(1)(A).
10
           30.     Mirriam Webster’s Dictionary, “prerecorded” is defined as “recorded
11
     in advance.” “Recorded” is defined as “to set down in writing.” The text messages
12
     sent to Plaintiff’s cellular telephone via the SMS blasting platform were set down
13
14
     in writing in advance by Defendant, whose employees wrote out the standard

15   automated messages that were to be sent to Plaintiff and other class members, and

16   by way of preprogrammed SMS blasting, entered the prerecorded message into the
17   SMS Blasting platform, and thereafter sent these messages pursuant to scheduled
18   blasts that were programmed by Defendant. Thus, Defendant employed a text
19   message as an instrument or medium of expression to deliver a prerecorded
20   message drafted in advance of being sent.
21         31.     Thus, Defendant’s messages utilized a “prerecorded voice” as
22   prohibited by 47 U.S.C. § 227(b)(1)(A).
23         32.     The telephone number that Defendant, or their agent, messaged was
24   assigned to a cellular telephone service for which Plaintiff incurs a charge for
25
     incoming calls and messages pursuant to 47 U.S.C. § 227(b)(1).
26
           33.     These messages constituted “calls” that were not for emergency
27
     purposes as defined by 47 U.S.C. § 227(b)(1)(A)(i).
28



                          FIRST AMENDED CLASS ACTION COMPLAINT
                                           -7-
         Case 2:21-cv-04990 Document 1 Filed 06/18/21 Page 8 of 13 Page ID #:8




 1         34.    Plaintiff was never a customer of Defendant’s and never provided his
 2   cellular telephone number Defendant for any reason whatsoever. Accordingly,
 3   Defendant and their agent never received Plaintiff’s prior express consent to
 4   receive unsolicited text messages, pursuant to 47 U.S.C. § 227(b)(1)(A).
 5
           35.    These messages by Defendant, or its agents, violated 47 U.S.C. §
 6
     227(b)(1).
 7
                                CLASS ACTION ALLEGATIONS
 8
           36.    Plaintiff brings this action on behalf of himself and on behalf of and
 9
     all others similarly situated (“the Class”).
10
           37.    Plaintiff represents, and is a member of, the Class, consisting of all
11
     persons within the United States who received any unsolicited text messages placed
12
     using an automatic telephone dialing system and/or an artificial or prerecorded
13
14
     voice from Defendant and which text message was not made for emergency

15   purposes or with the recipient’s prior express consent within the four years prior to

16   the filing of this Complaint through the date of class certification.
17         38.    Defendant and their employees or agents are excluded from the Class.
18   Plaintiff does not know the number of members in the Class but believes the Class
19   members number in the hundreds of thousands, if not more. Thus, this matter
20   should be certified as a Class action to assist in the expeditious litigation of this
21   matter.
22         39.    Plaintiff and members of the Class were harmed by the acts of
23   Defendant in at least the following ways: Defendant, either directly or through their
24   agents, illegally contacted Plaintiff and the Class members via their cellular
25
     telephones by using marketing and text messages, thereby causing Plaintiff and the
26
     Class members to incur certain cellular telephone charges or reduce cellular
27
     telephone time for which Plaintiff and the Class members previously paid, and
28



                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            -8-
         Case 2:21-cv-04990 Document 1 Filed 06/18/21 Page 9 of 13 Page ID #:9




 1   invading the privacy of said Plaintiff and the Class members. Plaintiff and the Class
 2   members were damaged thereby.
 3         40.    This suit seeks only damages and injunctive relief for recovery of
 4   economic injury on behalf of the Class, and it expressly is not intended to request
 5
     any recovery for personal injury and claims related thereto. Plaintiff reserves the
 6
     right to expand the Class definition to seek recovery on behalf of additional persons
 7
     as warranted as facts are learned in further investigation and discovery.
 8
           41.    The joinder of the Class members is impractical and the disposition of
 9
     their claims in the Class action will provide substantial benefits both to the parties
10
     and to the court. The Class can be identified through Defendant’s records or
11
     Defendant’s agent’s records.
12
           42.    There is a well-defined community of interest in the questions of law
13
14
     and fact involved affecting the parties to be represented. The questions of law and

15   fact to the Class predominate over questions which may affect individual Class

16   members, including the following:
17          a)    Whether, within the four years prior to the filing of this Complaint
18                through the date of class certification, Defendant or their agents sent
19                any text messages (other than a message made for emergency
20                purposes or made with the prior express consent of the called party)
21                to a Class member using any automatic telephone dialing system or an
22                artificial or prerecorded voice to any telephone number assigned to a
23                cellular phone service;
24          b)    Whether Plaintiff and the Class members were damaged thereby, and
25
                  the extent of damages for such violation; and
26
            c)    Whether Defendant and their agents should be enjoined from
27
                  engaging in such conduct in the future.
28



                          FIRST AMENDED CLASS ACTION COMPLAINT
                                           -9-
           Case 2:21-cv-04990 Document 1 Filed 06/18/21 Page 10 of 13 Page ID #:10




 1            43.    As a person that received at least one marketing and text message
 2   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
 3   typical of the Class. Plaintiff will fairly and adequately represent and protect the
 4   interests of the Class in that Plaintiff has no interests antagonistic to any member
 5
     of the Class.
 6
              44.    Plaintiff and the members of the Class have all suffered irreparable
 7
     harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class
 8
     action, the Class will continue to face the potential for irreparable harm. In
 9
     addition, these violations of law will be allowed to proceed without remedy and
10
     Defendant will likely continue such illegal conduct. Because of the size of the
11
     individual Class member’s claims, few, if any, Class members could afford to seek
12
     legal redress for the wrongs complained of herein.
13
14
              45.    Plaintiff has retained counsel experienced in handling class action

15   claims and claims involving violations of the Telephone Consumer Protection Act.

16            46.    A class action is a superior method for the fair and efficient
17   adjudication of this controversy. Class-wide damages are essential to induce
18   Defendant to comply with federal and California law. The interest of Class
19   members in individually controlling the prosecution of separate claims against
20   Defendant are small because the maximum statutory damages in an individual
21   action for violation of privacy are minimal. Management of these claims is likely
22   to present significantly fewer difficulties than those presented in many class claims.
23            47.    Defendant has acted on grounds generally applicable to the Class,
24   thereby making appropriate final injunctive relief and corresponding declaratory
25
     relief with respect to the Class as a whole.
26
     ///
27
     ///
28
     ///

                            FIRST AMENDED CLASS ACTION COMPLAINT
                                             -10-
        Case 2:21-cv-04990 Document 1 Filed 06/18/21 Page 11 of 13 Page ID #:11




 1                               FIRST CAUSE OF ACTION
 2    NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 3                                47 U.S.C. § 227 ET SEQ.
 4          48.   Plaintiff incorporates by reference all of the above paragraphs of this
 5
     Complaint as though fully stated herein.
 6
            49.   The foregoing acts and omissions of Defendant constitute numerous
 7
     and multiple negligent violations of the TCPA, including but not limited to each
 8
     and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
 9
            50.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
10
     seq, Plaintiff and The Class are entitled to an award of $500.00 in statutory
11
     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
12
            51.   Plaintiff and the Class are also entitled to and seek injunctive relief
13
14
     prohibiting such conduct in the future.

15                              SECOND CAUSE OF ACTION

16                   KNOWING AND/OR WILLFUL VIOLATIONS OF THE
17                      TELEPHONE CONSUMER PROTECTION ACT
18                                47 U.S.C. § 227 ET SEQ.
19          52.   Plaintiff incorporates by reference all of the above paragraphs of this
20   Complaint as though fully stated herein.
21          53.   The foregoing acts and omissions of Defendant constitute numerous
22   and multiple knowing and/or willful violations of the TCPA, including but not
23   limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
24   seq.
25
            54.   As a result of Defendant’s knowing and/or willful violations of 47
26
     U.S.C. § 227 et seq, Plaintiff and The Class are entitled to an award of $1,500.00
27
     in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
28
     227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                          FIRST AMENDED CLASS ACTION COMPLAINT
                                           -11-
           Case 2:21-cv-04990 Document 1 Filed 06/18/21 Page 12 of 13 Page ID #:12




 1            55.    Plaintiff and the Class are also entitled to and seek injunctive relief
 2   prohibiting such conduct in the future.
 3                                    PRAYER FOR RELIEF
 4            Wherefore, Plaintiff respectfully requests the Court grant Plaintiff, and The
 5
     Class members the following relief against Defendant:
 6
                    FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
 7
                              THE TCPA, 47 U.S.C. § 227 ET SEQ.
 8
             • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
 9
                Plaintiff seeks for himself and each Class member $500.00 in statutory
10
                damages, for each and every violation, pursuant to 47 U.S.C. §
11
                227(b)(3)(B).
12
             • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
13
14
                conduct in the future.

15           • Any other relief the Court may deem just and proper.

16                  SECOND CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
17                            THE TCPA, 47 U.S.C. § 227 ET SEQ.

18           • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
19              Plaintiff seeks for himself and each Class member $1500.00 in statutory
20              damages, for each and every violation, pursuant to 47 U.S.C. §
21              227(b)(3)(B).
22           • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
23              conduct in the future.
24           • Any other relief the Court may deem just and proper.
25
     ///
26
     ///
27
     ///
28
     ///

                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              -12-
        Case 2:21-cv-04990 Document 1 Filed 06/18/21 Page 13 of 13 Page ID #:13




 1                                     TRIAL BY JURY
 2         56.    Pursuant to the seventh amendment to the Constitution of the United
 3   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5
 6   Dated: June 18, 2021                                  Respectfully submitted,
 7
 8                                     THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 9
10
                                                               By: /s/ Todd M. Friedman
11                                                             TODD M. FRIEDMAN, ESQ.
12
                                                               ATTORNEY FOR PLAINTIFF

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                           FIRST AMENDED CLASS ACTION COMPLAINT
                                            -13-
